tax exempt and government entities department of the treasury internal_revenue_service washington d c jan division significant index number jesse sonos beibebk hike kke kee kek eere ree keke ree hrkekkeerkeerkeker ek rakekekekrerekereeereeke hhrkekekrriekeeekreeek eere errererer ter ralts be in re request for waiver of the minimum_funding_standard for krekekkekkkeekeee plan no eeeey ein kkk _krkkkkkek sponsor me kk kkrkkkeekkrereeekrkeek plan hrekekekrkerererererekrerererer dear kekkekkkkreeeee this letter is to inform you that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending june _ is denied the sponsor is a non-profit academic institution the facts of the sponsor's situation show that it is experiencing significant permanent financial distress this is shown in the excess of current liabilities over current_assets and-a steep decline in operating cash flows while the sponsor has adjusted payroll reduced expenses and devised a comprehensive financial pian in an attempt to improve its financial situation its financial resources have diminished greatly due to declining enrollment and an overall economic downturn the sponsor states also that it has struggled in its efforts to raise unrestricted funds and its financial statements and recent issues involving its accreditation indicate that uncertainty exists about the college’s ability to continue as a going concern you were notified in a letter dated december tentatively denied a conference of right was held on january 20__ that your request had been - after considering all financial information the sponsor has supplied we have determined that its business hardship is not temporary furthermore even if the funding waiver were granted the sponsor’s financial submission illustrates that it would not be able to make periodic_payments to the plan sufficient to cover both the amortization payments on the funding waiver plus the future ongoing cost of the plan therefore because the sponsor's financial hardship does not appear to be temporary and it is unable to satisfy future minimum_funding requirements your request for a waiver of the minimum_funding_standard for the plan_year ending june is denied you should note that excise_taxes under sec_4971 of the internal_revenue_code code are currently due on the minimum_funding requirement for the plan_year ending june taxes you should file a form_5330 as soon as possible to report and pay the this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact id - areeresy at sincerely yours lith b yu william hulteng manager employee_plans technical cc
